Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 26, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00669-CR

                                NO. 14-14-00670-CR



             IN RE DECARLOS MONTRAY GARRETT, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             338th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 0870048 and 0886344

                         MEMORANDUM OPINION

      On August 18, 2014, relator Decarlos Montray Garrett filed a petition for
writ of mandamus in this court pertaining to two underlying criminal cases. See
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks
this court to compel the Honorable Brock Thomas, presiding judge of the 338th
District Court of Harris County, to rule on a motion for post-conviction forensic
DNA testing pursuant to Chapter 64 of the Texas Code of Criminal Procedure.

      To be entitled to mandamus relief with respect to a criminal law matter,
relator must show that he has no adequate remedy at law to redress his alleged
harm, and that what he seeks to compel is a ministerial act. In re State ex rel.
Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). “[A] trial
court has a ministerial duty to rule upon a motion that is properly and timely
presented to it for a ruling . . . .” In re State ex rel. Young v. Sixth Judicial Dist.
Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007)
(orig. proceeding). Thus, in appropriate cases, mandamus may issue to compel a
trial court to act on a motion.

      Relator, however, has not demonstrated his entitlement to mandamus relief.
“The relator generally must bring forward all that is necessary to establish a claim
for relief.” In re Potts, 399 S.W.3d 685, 686 (Tex. App.—Houston [14th Dist.]
2013, orig. proceeding); see also Tex. R. App. P. 52.3(k)(1)(a), 52.7(a)(1).
Although relator asserts in his petition that he filed a motion for DNA testing,
relator includes no documentation in his appendix demonstrating that such a
motion was filed with the trial court, let alone brought to the trial court’s attention.
There is no basis for this court to conclude on the limited information filed by
relator that the trial court has failed or refused to perform a ministerial duty.

      Accordingly, we deny relator’s petition for writ of mandamus.


                                            2
                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3